Citation Nr: 1401948	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1991 rating decision that denied service connection for psychosis or nervous condition.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1979 to December 1982 and from January 1989 to December 1989.  
FINDINGS OF FACT

1.  In a final February 1991 rating decision, the RO denied service connection for psychosis and a nervous condition, finding that the disorder clearly and unmistakably pre-existed service and was not aggravated by service.

2.  The February 1991 rating decision did not properly apply governing law in effect at such time, and such error, had it not been made, would have manifestly changed the outcome.

3.  The presumption of soundness was not rebutted; the Veteran's chronic psychotic disorder and/or schizophrenia had its onset during active military service and has existed since that time.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision is final.  38 U.S.C. § 4005(c) (1990); 38 C.F.R. §§ 3.105, 19.117 (1990).

2.  The February 1991 rating decision contained CUE and requires revision.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2013).

3.  A chronic psychotic disorder and/or schizophrenia were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1990); 38 C.F.R. § 3.303 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed rating decision is final and may not be revised unless CUE is found, and then the decision will be reversed and has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105(a).  
A July 2013 Court Memorandum Decision reversed the May 2011 Board decision and determined that the RO misapplied the law in the February 1991 rating decision. The Court found that the service treatment records (STRs) clearly indicated the Veteran's psychiatric disability was aggravated during service, stating that there was "no evidence to the contrary."  The Court noted that a July 1989 Medical Evaluation Board Proceeding diagnosed chronic schizophrenia with acute exacerbation and found that the disability existed prior to service and was service aggravated.  Accordingly, the Court found that the presumption of soundness could not be rebutted by a showing of clear and unmistakable evidence of no aggravation.  Thus, this misapplication of the law manifestly changed the outcome of the rating decision.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a). 

At the time of the February 1991 rating decision, there were current disabilities shown by July and November 1989 STRs diagnoses of chronic schizophrenia and a post-service January 1990 VA examination diagnosis of psychotic disorder, not otherwise specified, and rule out paranoid schizophrenia.  As a psychotic disorder and schizophrenia are psychoses, they are chronic disorders as defined by VA regulation.  38 C.F.R. §§3.307, 3.309 (1990).  Service connection is warranted as of the 1991 rating decision.


ORDER

CUE in the February 1991 rating decision was demonstrated.

Service connection for a psychotic disorder and/or schizophrenia is granted. 



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


